

116 S2652 IS: Protection of American Jobs in Cross-Border Rail Operations With Mexico Act
U.S. Senate
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2652IN THE SENATE OF THE UNITED STATESOctober 21, 2019Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to provide that only citizens or nationals of the United
			 States may operate trains within the United States that originate in
			 Mexico.
	
 1.Short titleThis Act may be cited as the Protection of American Jobs in Cross-Border Rail Operations With Mexico Act. 2.Crew requirements for trains originating in Mexico (a)In generalSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:
				
 20169.Crew requirements for trains originating in MexicoTrains originating in Mexico may only be operated in the United States by crews comprised entirely of citizens or nationals of the United States..
 (b)RulemakingNot later than 180 days after the date of the enactment of this Act, the Secretary of Transportation shall promulgate such regulations as may be necessary to carry out the amendment made by subsection (a).
 (c)Conforming amendmentThe chapter analysis for subchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:
				20169. Crew requirements for trains originating in Mexico..